Citation Nr: 0202866	
Decision Date: 03/27/02    Archive Date: 04/04/02	

DOCKET NO.  00-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1974 
until August 1978 and from September 1985 to March 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which denied the veteran entitlement to 
service connection for peripheral vascular disease. 


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Peripheral vascular disease was first manifested in 
service.  


CONCLUSION OF LAW

Peripheral vascular disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in April 1989 
the veteran presented to a service department treatment 
clinic with complaints of swelling in his right ankle.  The 
veteran reported that he had dropped a barber's shear on his 
right ankle two weeks earlier and sustained a superficial 
laceration.  He did not note any infection but stated that it 
took the wound all of two weeks to heal.  He now suffered 
soreness and swelling of the right ankle.  He was noted to 
smoke.  He denied claudication symptoms, history of diabetes 
mellitus, and problems with walking and feeling.  Following 
physical examination of the veteran significant for 1-plus 
edema around the ankle, tenderness and an almost healed skin 
wound above the medial malleolus, minor injury with 
persistent inflammation was the diagnostic assessment.  

Private treatment records dated from June 1992 to April 1998 
include a report of a July 1992 examination of the veteran by 
Gene F. Dickerson, M.D., for complaints of intermittent 
claudication involving the right calf.  It was noted as 
clinical history that the veteran was then only 38 years old 
and has been having claudication periodically since he was in 
his twenties and in the service.  This reportedly occurred 
with running.  Physical examination revealed easily palpable 
femoral pulses bilaterally.  The right side however showed 
absent pulses below the femoral level.  Arteriography in July 
1992 revealed moderate peripheral vascular disease on the 
right with occlusive changes in the superficial femoral 
artery and mild peripheral vascular disease on the left with 
early occlusive changes in the superficial femoral artery.  A 
subsequent 24-hour overnight observation of the veteran in 
August 1992 by Dr. Dickerson resulted in a diagnosis of 
peripheral vascular disease with segmental occlusion of the 
right superficial artery as well as a diagnosis of cigarette 
abuse.  

Service department clinical records dated in 1993 show that 
the veteran as a member of the United States Air Force 
Reserves was noted by service physicians to be assessed as 
suffering from stable peripheral vascular disease which had 
responded to exercise and medication.  

In a statement dated in September 1993, Dr. Dickerson 
reported that he has seen the veteran on several occasions 
over the last year with intermittent claudication involving 
the right calf.  He said that the veteran was being placed on 
Trental and an exercise program and that he had subsequently 
improved his walking distances significantly.  Dr. Dickerson 
added that he did not feel that the veteran's claudication 
would interfere with his duties in the Air Force Reserves.  

In a letter dated in July 1998 a service colleague of the 
veteran recalled that while working together at Shaw Air 
Force Base, South Carolina, from October 1986 through March 
1990 the veteran on several occasions complained about pain 
in his legs while running and exercising.  

On a VA examination in April 1998 the veteran reported that 
he was diagnosed with peripheral vascular disease in 1992.  
He also reported that he had some symptoms such as pain in 
his legs while on active duty prior to this diagnosis and 
that such symptoms progressed while he was in the Reserves.  
Following physical examination peripheral vascular disease 
was diagnosed.  

In a letter dated in June 2000 Dr. Dickerson reported that 
the veteran had problems with intermittent claudication 
involving the right leg when he was first examined in July 
1992 and that the veteran's history carried his symptoms back 
into his early twenties during his time in service.  He noted 
that according to the veteran's history he had a right foot 
injury in April 1989, which had a delay in the normal healing 
process.  He added that this delay in healing could at least 
partially be attributed to peripheral vascular disease.  

A VA examination of the arteries and veins was conducted in 
June 2001 to determine if it is as likely as not that any 
current peripheral vascular disease is related to the 
veteran's "slow healing restoration (sic)" of the right 
ankle.  The examiner noted that he reviewed the veteran's 
claims file to include the statements from Dr. Dickerson, his 
history of peripheral vascular disease dating to 1992 and the 
veteran's history of smoking abuse in the past.  Following 
physical examination "peripheral vascular disease secondary 
to heavy smoking" was diagnosed.  The examiner opined that 
there was no secondary relationship between the veteran's 
work and his peripheral vascular disease but that it may be 
related to his heavy smoking while in service.  He further 
stated that there was no suggestion or impression that the 
veteran's wound on the right ankle had experienced delayed 
healing.  In support of this statement the examiner made 
reference to an arteriogram which disclosed that "the 
superficial femoral vein was still" while the deep system was 
reported to be normal.  

In a statement dated in August 2001 another service colleague 
of the veteran recalled the veteran's complaints of exercise-
related leg pain while at Shaw Air Force Base between October 
1986 and March 1990.  

Medical literature received from the veteran in August 2001 
provides an overview of peripheral vascular disease.  This 
literature describes peripheral vascular disease as a 
condition similar to coronary artery disease resulting in 
gradual interference with the normal flow of blood.  It was 
reported therein that in the early stages a common symptom of 
peripheral vascular disease is cramping or fatigue in the 
legs and buttocks during activity, and that these subside 
when the person stands still.  

Lee Denny, M.D., stated in August 2001 that he agreed with 
Dr. Dickerson that the veteran's current circulatory 
disorders began prior to March 1990.  

In his most recent statement, dated in September 2001, Dr. 
Dickerson noted that he had reviewed the veteran's VA 
examination report dated in June 2001 and found that the VA 
examiner's reference to the "superficial femoral vein" does 
not seem to make any particular sense and should be 
clarified.  

Analysis

After reviewing the record the Board is satisfied that all 
relevant facts have been properly developed, that no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the veteran.  A 
comprehensive medical history of the veteran's peripheral 
vascular disease is documented in the medical evidence and 
the veteran has recently been examined by VA.  There is no 
indication that additional relevant medical records exist.  
Further the veteran has been informed by the RO in April 2001 
of the Veterans Claims Assistance Act of 2000 and of the 
information or evidence necessary to support his current 
claim.  Thus, under the circumstances the VA has satisfied 
its duty to notify and assist the veteran in this case and no 
further assistance to the veteran is required.  38 U.S.C.A. 
§§ 5103, 5103(a).  Moreover, the Board finds that appellate 
review of this claim may now be conducted without prejudice 
to the veteran because the requested benefit is being 
granted.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or in the cases of certain diseases including 
arteriosclerosis and cardiovascular-renal disease, manifested 
to a compensable degree within a specified period subsequent 
thereto.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (20001).  Furthermore, service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Where disease is not inherently 
chronic, the record must also demonstrate continuity of 
symptomatology with the disorder noted in service with a 
currently demonstrated disease or injury residual.  38 C.F.R. 
§ 3.303(b).  

The veteran was not diagnosed as suffering from peripheral 
vascular disease in service.  Although the veteran had 
recounted episodes in service during which he experienced 
exercise-related leg pain and discomfort, and lay statements 
corroborate such episodes, the evidence of record shows that 
peripheral vascular disease, per se, was not clinically 
documented until July 1992.  This is more than two years 
after the veteran's separation from his last period of active 
service.  

The veteran nevertheless maintains that he had symptoms of 
peripheral vascular disease in service and points to a 
lacerating injury to his right ankle in April 1989, which was 
noted to take several weeks to heal.  Private physicians, 
specifically Dr. Dickerson in July 1989 and Dr. Denny in 
August 2001, have noted the veteran's history of peripheral 
vascular disease and concluded that the veteran's peripheral 
vascular disease began prior to his service separation in 
March 1990.  Furthermore, Dr. Dickerson in June 2000 took 
note of the veteran's right ankle injury in April 1989 and 
the associated delay in the healing process which was noted 
in his service medical records and concluded that this delay 
in healing with some certainty could be at least partially 
attributable to peripheral vascular disease.  A VA physician 
in June 2001 appears to have taken a contrary view with 
respect to the relationship between the veteran's peripheral 
vascular disease and his slow healing injury in service and 
has attributed peripheral vascular disease to the veteran's 
smoking abuse.  

The Board notes the statements from the veteran are 
essentially to the effect that he experienced pain and 
discomfort in his legs which began during service when he 
would do any kind of running.  While his statements and that 
of his service colleagues essentially to the same effect are 
not probative in establishing that his symptoms were 
manifestations of later diagnosed peripheral vascular disease 
they are nevertheless evidence of continuity of symptoms with 
onset in service.  

In cases like this, the evidence must be viewed as a whole.  
When this is done it appears that a strong case can be made 
that peripheral vascular disease, although not identified in 
service and/or in the first post service year, was first 
manifested in service.  The veteran's credible assertions, 
statements from service colleagues, and history given for 
treatment purposes by the veteran to his physician in July 
1992, many years before he filed a claim, are sufficient to 
support a finding that peripheral vascular disease began 
during the veteran's service.  

When considered with the etiological opinions by Dr. 
Dickerson and Dr. Denny, such evidence notwithstanding the 
opinion by the VA examiner in June 2001, raises at the very 
least reasonable doubt, the benefit of which is resolved in 
the veteran's favor.  Service connection for peripheral 
vascular disease is thus warranted.  


ORDER

Service connection for peripheral vascular disease is 
granted.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


